Citation Nr: 9900679	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  92-23 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma



THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1967 to May 1969.

This case comes to the Board of Veterans Appeals (Board) 
from September 1990 and later RO decisions that increased the 
evaluation for PTSD from 30 to 50 percent.  The Board 
remanded the case to the RO in October 1994, March 1996, and 
December 1996 for additional development, and the case was 
returned to the Board in 1998.


REMAND

VA medical records of the veterans treatment and evaluations 
in 1997 and 1998 were associated with the claims folders 
after issuance of the most recent supplemental statement of 
the case in March 1998.  These records show treatment for 
psychiatric problems, including chronic alcoholism and PTSD, 
and are relevant to the veterans claim for an increased 
evaluation for PTSD.  The veteran or his representative has 
not waived initial consideration of these records by the RO.  
Due process requires that the RO consider all relevant 
records and provide the veteran with a related supplemental 
statement of the case.  38 C.F.R. § 20.1304(c) (1998).

The veteran underwent a VA psychiatric examination in 
February 1998.  Since then, he has been diagnosed with cancer 
of the right lung with metastasis to the mediastinal lymph 
nodes.  Additionally, a summary of his VA hospitalization in 
March 1998 indicates that he is drinking again.  The report 
of the February 1998 VA psychiatric examination indicates 
that the examiner did not have the claims folder, and had 
difficulty obtaining relevant history from the veteran.  In 
view of the subsequent developments in this case, the 
examination is not considered an adequate reflection of the 
current severity of the veterans PTSD.  The duty to assist 
the veteran in the development of facts pertinent to his 
claim includes providing him with a thorough and 
contemporaneous psychiatric examination that takes into 
account prior medical evaluations and treatment.  Weggenmann 
v. Brown, 5 Vet. App. 281 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the severity of his PTSD.  All indicated 
studies should be performed and all 
clinical findings reported in detail.  
The examiner should assign a GAF (global 
assessment of functioning) score, without 
consideration of impairment due to 
psychiatric problems attributable to the 
veterans chronic alcoholism, consistent 
with the American Psychiatric 
Associations Diagnostic and Statistical 
Manual for Mental Disorders, 4th Edition 
(DSM-IV) and state what this score means.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

2.  The RO should then review the claim.  
If action remains adverse to the veteran, 
a supplemental statement of the case 
should be sent to him and his 
representative covering all the evidence 
received since the issuance of the 
previous supplemental statement of the 
case.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
